Citation Nr: 1122356	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-11 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel



INTRODUCTION
The Veteran (Appellant or Claimant) served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD, assigning a 30 percent rating (also referred to as "evaluation") from the date of claim.  In July 2007, the Veteran submitted a notice of disagreement with the initial rating assigned.  Subsequently during the appeal, in February 2009, the RO assigned a 50 percent initial rating for the entire rating period from the date of claim.  

In May 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO), held at the RO.  A transcript was obtained and incorporated in the claims file.  The Veteran did not request a hearing before the Board.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire initial rating period under appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms as suicidal ideation, near-continuous panic and depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2.  For the entire initial rating period under appeal, the Veteran's PTSD has not been manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent initial rating, but no greater than 70 percent, for PTSD have been met for the entire initial rating period under appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in February 2003 satisfied the provisions of 38 U.S.C.A. § 5103(a) with regard to the claim for service connection.  As this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Moreover, in a March 2006 letter, the RO provided the information regarding the assignment of ratings and effective dates.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service treatment records and VA treatment records to assist with the claim.  Also, throughout the pendency of this appeal, as will be detailed following, the RO provided the Veteran with VA medical examinations.  As these examination reports were written after interviews with the Veteran and contained specific findings indicating the nature of the Veteran's PTSD, the VA examinations are adequate for rating purposes, and there is no duty to provide an additional examination or medical opinion regarding these elements of the Veteran's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

PTSD Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the evidence shows total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  A GAF of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter, 
8 Vet. App. at 240.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

Initial Rating for PTSD

After a review of all the evidence, lay and medical, the Board finds that the criteria for an initial 70 percent rating for the Veteran's service-connected PTSD are more nearly approximated for the entire initial rating period of appeal.  Initially, the Board notes that the RO rated the Veteran's PTSD as 50 percent disabling under Diagnostic Code 9411.  Having reviewed all evidence, to include treatment records and statements from the Veteran and his family, the Board finds that the Veteran's PTSD symptomatology more nearly approximates that required for a 70 percent rating under Diagnostic Code 9411.  Specifically, for the entire initial rating period under appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as family and social relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, near-continuous panic and depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

The Board notes that, in treatment records throughout the claims file, the Veteran specifically denied experiencing any suicidal ideation; however, in a July 2007 statement, the Veteran reported having homicidal and suicidal thoughts, but stated that he would not act on these impulses.  Moreover, at the May 2008 RO personal hearing, the Veteran testified that he thought about suicide about three times per week.  Even if the Veteran has indicated that he will not act upon his suicidal impulses, the Board finds that suicidal thoughts occurring three times per week approximates to suicidal ideation.  

Also, the Board finds that treatment records and lay statements throughout the record indicate that the Veteran experiences daily periods of anxiety and depression which, at times, affect his ability to function independently, and that the Veteran has difficulty adapting to stressful circumstances.  In a July 2005 VA psychiatric examination report, the Veteran stated that he had become anti-social, feeling anxious when in crowds or groups.  In a June 2010 VA psychiatric examination report, the Veteran stated that he no longer attended social gatherings.  He stated that he had become emotionally numb and had problems trusting others.  Furthermore, in June 2006 and June 2010 VA psychiatric examination reports, the VA examiner noted that the Veteran had impaired impulse control.  At the May 2008 RO personal hearing, the Veteran's wife testified that some family members would not attend family events because they were concerned that the Veteran would exhibit an angry outburst.  Although there is no indication that the Veteran became violent during the entire rating period on appeal, the Board finds that the Veteran has exhibited symptoms similar to impaired impulse control.

Moreover, the Board finds that the Veteran's PTSD disorder is manifested by an inability to maintain effective relationships.  In the June 2010 VA medical examination report and in other treatment records included in the claims file, the Veteran reported that he still had healthy relationships with his parents and siblings.  The record indicates that the Veteran is still married to his wife of 37 years and maintains relations with his daughters and grandchildren; however, as noted above, at the May 2008 RO hearing, the Veteran's wife testified that family members often would avoid the Veteran for fear that he would cause a scene.  Moreover, the Veteran's wife also stated that the rest of the family often "walked on eggshells" when they were in the company of the Veteran for fear of his temper.  The Veteran's wife also reported that she was considering divorce because of the difficulties caused by the Veteran's symptomatology.  As noted above, the evidence also indicates that the Veteran has isolated himself from social interactions outside of the family due to his VA symptomatology.  Therefore, the Board finds that the evidence indicates that the Veteran's PTSD more nearly approximates an inability to maintain effective relationships.

The record contains no evidence indicating that the Veteran performs obsessional rituals which interfere with his routine activities.  Also, the record contains no evidence suggesting that the Veteran experiences spatial disorientation or intermittently illogical, obscure, or irrelevant speech.  Moreover, there is no evidence indicating that the Veteran has neglected personal hygiene.  

Reviewing the GAF scores, the Board notes a great discrepancy between the scores assigned in the regular VA treatment records and those recorded in the three VA psychiatric examination reports.  The three VA examination reports were all written by the same examiner, Dr. R.A.  In a July 2005 VA psychiatric examination report, Dr. R.A. assigned a GAF score of 61, the highest score.  In a June 2006 VA psychiatric examination report, Dr. R.A. assigned a GAF score of 59.  In a June 2010 VA psychiatric report, Dr. R.A. assigned a GAF score of 50-55.  GAF scores from 51-60 generally are assigned to those who exhibit moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Moderate symptoms of PTSD, in general, more nearly approximate the criteria required a 50 percent rating under Diagnostic Code 9411.  

In VA treatment records from the Loma Linda VA Medical Center, dated December 2002 through February 2009, VA examiners, having seen the Veteran for regular treatment for PTSD, assigned GAF scores ranging from 40 to 45, with the majority of VA examiners assigning a score of 43.  GAF scores from 41-50 generally are assigned to those exhibiting serious symptoms or serious impairment in social, occupational, or school functioning.  Serious symptoms of PTSD, in general, more nearly approximate the criteria required for a 70 percent rating.  

The Board again notes that the Veteran does not exhibit many of the symptoms listed in the criteria for a 70 percent rating, such as obsessional rituals which interfere with his routine activities, spatial disorientation, intermittently illogical, obscure, or irrelevant speech, or neglect of personal hygiene.  The Board also notes that VA is not bound to any "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471- 73 (1993).  However, as the Veteran exhibits some of the symptomatology listed as criteria for the next higher 70 percent rating, and VA treating examiners have consistently assigned GAF scores indicating serious symptomatology more nearly approximating that required for a 70 percent rating, the Board has assigned some probative value to the GAF scores, which suggest the Veteran's PTSD has severe symptomatology or severe social and occupational impairment.  For these reasons, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's serious symptoms or serious occupational and social impairment more nearly approximate those required for a 70 percent rating under Diagnostic Code 9411.

The Board finds that the Veteran's symptomatology does not meet the criteria for a 100 percent rating under Diagnostic Code 9411 for any period.  For the entire initial rating period under appeal, the Veteran's PTSD has not been manifested by total occupational and social impairment, including due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Specifically, the evidence, to include the treatment records, contains no evidence of gross impairment in thought processes or communication.  Despite evidence of memory loss, the Veteran has never displayed gross impairment in thought processes or speech.  The record does not indicate that the Veteran experiences persistent delusions or hallucinations.  As noted above, although the Veteran is prone to angry outbursts, such have not resulted in periods of violence, and the evidence does not show that the Veteran is a persistent danger to himself self or others.  Also, VA examiners have noted that the Veteran is able to perform the activities of daily living, such as maintenance of minimal personal hygiene.  Also, the Veteran has not been shown to experience disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

Based on this evidence, the Board finds that the Veteran's PTSD has not manifested symptomatology more nearly approximating the criteria for a 100 percent rating under Diagnostic Code 9411 for any period.  For the reasons stated above, the Board finds that f 70 percent rating for PTSD, but no greater than 70 percent, is warranted for the entire initial rating period under appeal.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration
	
The Board also has considered whether referral is warranted for extraschedular adjudication.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Regarding the Veteran's service-connected PTSD, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  

In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as family and social relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, near-continuous panic and depression affecting the ability to function independently, appropriately and effectively, impaired impulse control; difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  These symptoms are part of the schedular rating criteria.   

In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Therefore, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  


ORDER

For the entire initial rating period, an initial rating of 70 percent, but no greater than 70 percent, for PTSD is granted.  


REMAND

There is evidence of record suggesting that the Veteran cannot work due to his service-connected PTSD.  In a May 2010 VA treatment record, the Veteran reported that he was unable to work due to his PTSD and anxiety symptomatology.  The VA examiner wrote that they would recommend service connection for permanent disability due to PTSD and anxiety.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  The Board notes that a claim for permanent disability, in this instance, would be a downstream issue from that of entitlement to a TDIU.  

Moreover, as a result of this decision, for the entire initial rating period under appeal, the Veteran's PTSD is rated at 70 percent.  To qualify for a total rating for compensation purposes, the evidence must show (1) the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, and have (2) a single disability rated as 60 percent disabling, or if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  At this point, a schedular disability rating of 70 percent is in effect for the Veteran's service connected PTSD, for the entire period of initial rating appeal, and the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a) are met.

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the RO should provide corrective VCAA notice, and should request the Veteran to complete the TDIU claim form (VA Form 21-8940). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a 

claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his service-connected PTSD since June 2010, the date of the last treatment record included in the claims file.  After securing any necessary release, the RO should obtain any records identified which are not duplicates of those contained in the claims file.  

3.  After the development requested above has been completed to the extent possible, the record should be reviewed and the claim for a TDIU should be adjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case which includes the regulations governing TDIU claims, and should be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


